IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                        Docket No. 41095

STATE OF IDAHO,                                   )      2014 Unpublished Opinion No. 554
                                                  )
       Plaintiff-Respondent,                      )      Filed: June 11, 2014
                                                  )
v.                                                )      Stephen W. Kenyon, Clerk
                                                  )
DANIEL BOONE WISEMAN,                             )      THIS IS AN UNPUBLISHED
                                                  )      OPINION AND SHALL NOT
       Defendant-Appellant.                       )      BE CITED AS AUTHORITY
                                                  )

       Appeal from the District Court of the Sixth Judicial District, State of Idaho,
       Bannock County. Hon. Stephen S. Dunn, District Judge.

       Judgment of conviction and unified sentence of five years, with two years
       determinate, for burglary, affirmed; relinquishment of jurisdiction and execution
       of underlying sentence, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Shawn F. Wilkerson, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Kenneth K. Jorgensen, Deputy
       Attorney General, Boise, for respondent.
                 ________________________________________________

                      Before GUTIERREZ, Chief Judge; LANSING, Judge;
                                  and GRATTON, Judge

PER CURIAM
       Daniel Boone Wiseman pled guilty to burglary. Idaho Code §§ 18-1401, 18-1403. The
district court sentenced Wiseman to a unified term of five years, with two years determinate, to
run consecutively to Wiseman’s sentence in a separate case. The district court also retained
jurisdiction for 365 days. Subsequently, Wiseman filed an Idaho Criminal Rule 35 motion for
reduction of his sentence, which the district court denied.
       The district court’s jurisdiction expired as a matter of course. Because the district court
did not affirmatively grant probation prior to the expiration of the period of retained jurisdiction,
Wiseman remained committed to the Idaho Board of Correction. I.C. § 19-2601(4); State v.



                                                 1
Petersen, 149 Idaho 808, 812, 241 P.3d 981, 985 (Ct. App. 2010). After the period of retained
jurisdiction expired, the district court held a hearing. Although conceding that the district court’s
jurisdiction had already expired, Wiseman requested that the court extend its jurisdiction and that
the court place him on probation or alternatively modify or reduce his sentence. The district
court took the matter under advisement and later entered a memorandum decision and order
affirming that Wiseman remained committed to the Idaho Board of Correction. The district
court concluded it was without authority to extend its jurisdiction and without jurisdiction to
place Wiseman on probation.          Wiseman appeals, contending his sentence is excessive,
contending the district court abused its discretion by relinquishing jurisdiction, and contending
the district court abused its discretion by failing to sua sponte reduce his sentence upon
relinquishing jurisdiction.
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011,
1014-15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       The decision to place a defendant on probation or whether, instead, to relinquish
jurisdiction over the defendant is a matter within the sound discretion of the district court and
will not be overturned on appeal absent an abuse of that discretion. State v. Hood, 102 Idaho
711, 712, 639 P.2d 9, 10 (1981); State v. Lee, 117 Idaho 203, 205-06, 786 P.2d 594, 596-97 (Ct.
App. 1990). Upon review of the record, Wiseman has failed to show an abuse of discretion.
       We assume, without deciding, that we may review the district court’s decision to not sua
sponte reduce the sentence. Pursuant to Rule 35, a court may reduce a sentence within 120 days
after the court releases retained jurisdiction. A court’s decision not to reduce a sentence is
reviewed for an abuse of discretion. In conducting our review, we consider the entire record and
apply the same reasonableness of the original sentence. State v. Forde, 113 Idaho 21, 22, 740
P.2d 63, 64 (Ct. App. 1987); Lopez, 106 Idaho at 449-51, 680 P.2d at 871-73. Our appellate
standard of review and the factors to be considered when evaluating the reasonableness of a


                                                   2
sentence are well-established. State v. Burdett, 134 Idaho 271, 1 P.3d 299 (Ct. App. 2000); State
v. Sanchez, 115 Idaho 776, 769 P.2d 1148 (Ct. App. 1989); State v. Reinke, 103 Idaho 771, 653
P.2d 1183 (Ct. App. 1982); Toohill, 103 Idaho 565, 650 P.2d 707. Applying those standards,
Wiseman has failed to show an abuse of discretion.
       We affirm Wiseman’s judgment of conviction and sentence and the relinquishment of
jurisdiction without reduction of Wiseman’s sentence.




                                               3